Case 3:19-cr-00285-TJM Document 40 Filed 09/18/20 Page 1 of 6

 

Department of the Treasury

Federal Law Enforcement Agencies
PROCESS RECEIPT AND RETURN

Department of Homeland Security/Immigration and Customs Enforcement

 

 

 

 

 

 

 

 

 

 

PLANTIFF United States of America COURT CASE NUMBER 19-CR-285 (TJM)
DEFENDANT . .
Justin Hobbie
SERVE
TYPE OF PROCESS FORFEITURE- ARREST
AT
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO BE SERVED OR DESCRIPTION OF PROPERTY TO SEIZE. ADDRESS
SENO NOTICE OR SERVICE COPY TO REQUESTER AT NAME AND ADORESS BELOW NUMBER OF PROCESS TO BE
(Streat or RED, rtment Ay ity, State and Zip Code)
GRANT C. JAQUIT , United States Attorney SERVED IN THIS CASE
‘ NUMBER OF PARTIES TO BE
United States Attorney's Office
. SERVED IN THIS CASE
100 South Clinton Street CHECK BOX IF SERVICE IS ON USA
Syracuse, NY_1326]

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (|ncludes Business and Alternate
Addresses, Telephone Numbers, and Estimated Times Available For Service)

Please arrest the property (19-ICE-001877) listed in the attached Preliminary Order of Forfeiture and place in your custody.

 

Signature of Attorney or other Originator requesting service on behalf of:|\_| Plaintiff TELEPHONE NO. DATE

 

 

 

s/Tamara Thomson/ber __[_]Detendant 315-448-0647 2/25/20
S.

 

 

SPACE BELOW FOR USE OF TREASURY LAW ENFORCEMENT AGENCY
District of Origin

District to Serve | SI ATURE OF AUTHORIZED E ‘ (AGENC ‘OFFICER. rE sence
ee CCEA CR Bis

| acknowledge receipt for the total

 

 

 

number of process indicated.

 

I HEREBY CERTIFY AND RETURN THAT | [] PERSONALLY SEAVED, [1] HAVE LEGAL EVIDENCE OF seavice, Have EXECUTED AS SHOWN IN "REMARKS", THE PROCESS DESCRIBED ON THE INDIVIOUAL,
COMPANY, CORPORATION, ETC., AT THE ADDRESS SHOWN ABOVE OR ON THE ADDRESS INSERTED BELOW.

 

(| HEREBY CERTIFY AND RETURN THAT | AM UNABLE TO LOCATE THE INDIVIDUAL, COMPANY, CORPORATION, ETC, NAMED ABOVE.

 

 

BTITEE OF DS UAE SERVED IE NET BWR ASE Aperson of suitable age and discretion then residing in
the defendant's usual place of abode.
ADDRESS: (Complete only if different than shown above) DATE PF SERVICE TIME OF SERVICE []4

 

Y 1F/2ZO ]ps.”

 

=

 

ATURE, TITLE AND TREASURY AGENCY Ci 1p DHS
, )
lon wy, Qraleget lc.

 

ee 7 ? o
REMARKS: The. propery ider rh Ged in the POF was Seize hy Te] HSx _, A

\

 

mm Ad bany NY. Rep: DAS-armWS|S # GI5@353, GISLase, 1839 GIS AS

 

 

@i§fa425 2
ad
TD F 90-22.48 (6/96)

WHITE COPY - RETURN TO COURT
Case 3:19- dcr -00285-TJM Document 40 Filed 09/18/20 Page 2 of 6

‘a
Ncaait "DEPARTMENT OF HOMELAND\ ,,|CURITY

CUSTODY RECEIPT |for

' No. 6156253

SEIZED PROPERTY and EVIDENCE

Handbook 5200-09 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. FPF No. : 2. Incident No.
ern OER E@eeOO
3. Investigative Case No. 4, Enforce No.
AY ciZiole IID ISIe OOOO _
5. Prior Detention? 6. Date Seized (mip/dd/yyyy) | 7. Time Seized (Use 24 Hrs) | 8. FDIN/Misc.
Yes] No] _ ifyes, DHS 6051D No. Lo [2 10@ 12018 0800
9. Seized From: ; 10, Entry No. | 11. Seal or Other ID Nos.
-| Name: Jusnn HOBBIE | _
Address: 47 County H wy ZA 12. Remarks: ae fae Of
Springricep, NY 13466
_ {Telephone No. (5I5) 858- /C/8 Ext: | NCOM L
13. Send Correspondence to: |
14. PROPERTY ( By Line Item) Attach DHS Form 58 if conveyance
a. Line b. Description | c. Packages d. Measurements e. Est. Dom.
Item No. Number Type Qty. UM Value
SBXKC YI $
1 | Dece Aueorn R# Leskior u EA
| $
| g
$
| $
$
115. Seizing Officer oe) oR, }
sla. Fareick MDonArp KN dteed VR OE /2Z (06 (20/8
Print Name Signature ' Date
16. ACCEPTANCE / CHAIN OF CUSTODY
a. Line b. Description ' c. Print: d. Signature e, Date
‘| tam No. Name/Title/Organization
c 1 hA Ahir NJ Tain ha Ih V. i hale
oo /|* " bana) tal pr bles
RECEIVED
| SEP 1 7 2020
DHS Form 6051A Continuation Sheet Attached? Yes [] No L] UBP-FP&P

 

DHS retains original
Previous editions are obsolete

CHAMPLAIN, NY

DHS Form 6051S (08/09)

 
Case 3:19-cr-00285-TJM Document 40 Filed 09/18/20 Page 3 of 6

(_.)DEPARTMENT OF HOMELAND( PURITY

CUSTODY RECEIPT! for

No. 6156255

SEIZED PROPERTY and EVIDENCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Handbook 5200-09
1. FPF No. 2. Incident No.
PIMIEMEBRIPRE RIE | eelbbisibibllabivelr le
3. Investigative Case No. 4, Enforce No.
nial eMraQeaicalea(a/alyal a1 ea-4 HOODOO
5, Prior Detention? 6. Date Seized (mmiddiyyyy) | 7. Time Seized (Use 24 Hrs) | 8. FDIN/Misc.
Yes(] NoC]  tfyes, DHS 6051D No. IZ 706 1 204K ar Foy
9. Seized From: _- 10. Entry No. 11. Seal or Other ID Nos.
Name: Susy HOBBIE , ny
Address: AT ( ‘ouNTY_| Hwy Z9A 12. Remarks: 73/590
- SPRINGFICLD, NY 13466
Telephone No. (3/5) “58 - 701k Ext NOOM LL
13. Send Correspondence to:
. 44. PROPERTY ( By Line Item) Attach DHS Form 58 if conveyance
a.Line | b. Description c. Packages d. Measurements e. Est Dom.
Item No. Number Type Ql. UM Value
. $
|3 SAMSUNG rAwayy 15 i EA
MART PH One $
. $
(
1$
$
" $
’ Te Seung Officer a A .
Sh Payer MDowalp Kt Hd f2_1 06 12018
Print: Name Signature Date
16. ACCEPTANCE / CHAIN OF CUSTODY
a. Line b. Description c. Print | d. Signature e. Date
Item No. Name/Title/Organization
é 8: hd
£3 O4 pharrt, ) Posi he jes Qo. _ 2 ha fe
: v f ra
)3 ne “Trl wo Jw Www |}.

 

 

 

 

oo

SEP 172020

 

 

 

 

 

CBP-FP&F

 

 

_| DHS Form-6051A Continuation Sheet Attached? Yes [] No []

CHAMPLAIN, NY

 

DHS retains original
Previous editions are obsolete

DHS Form 6051S (08/09)

 
Case 3:19-cr-00285-TJM Document 40 Filed 09/18/20 Page 4 of 6

EPARTMENT OF HOMELAND (— SURITY

| CUSTODY RECEIPT for

SEIZED PROPERTY and
Handbook 5200-09

No. 6156256

VIDENCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. FPF No. 2. Incident No,
EH Eoonoesepooen | enone ooo
3. Investigative Case No. 4. Enforce No.
fallyioll7lol I OMIM) DOO OOOOOOOo
5. Prior Detention? 6. Date Seized (mmiddiyyyy) - 7. Time Seized (Use 24 Hrs) | 8. FDIN/Misc.
Yes(] NoC]  ifyes, DHS 6051D No,__—_ {2 log 1 2b1% G00
9. Seized From: __ 10. Entry No. 11. Seal or Other ID Nos.
Name: JUSTIN HIOBBIE ‘
% io > —_
Address: |47 County Hwy 2GA 12. Remarks: 23 ]5 ae
\ 1 j
Spring rico, NY 134 68
Telephone No.( 2/5) *55- 70/8 Ext ! rN PERGON
13. Send Correspondence to:
. |
i 14. PROPERTY ( By Line Item) Attach DHS Form 58 if conveyance
a. Line b. Description c. Packages d. Measurements e. Est. Dom.
Item No. Number Type Qly. UM Value
: SM- G9Z0V $
[UL | SAMSUNG @MART “PHONE L } ea
: $
Z $
$
$
$
15. Seizing Officer ri —_ (:
oA Patrick M*DoNAtd | x 0 244 MS /21 06 1 2018
Print Name \ Signature "Date
* 5, ACCEPTANCE | CHAIN OF CUSTODY
a. Line b. Description c. Print _d. Signature e. Date
Item No. Name/Title/Organization
F
‘ /
{- all Ahern Jafar ie Af begat ra uh Lik
“d ii
jv | “+ Sees pet | alr
C
RECEIVED
SEP 1 7 2020
CBP-FP&F
CHAMP! AIN ny

 

 

 

 

 

 

 

DHS Form 6051A Continyation Sheet Attached? Yes [[] No O

 

DHS retains original
Previous editions are obsolete

DHS Form 6051S (08/09)

 
Case 3:19-cr-00285-TJM Document 40 Filed 09/18/20 Page 5 of-6

(DEPARTMENT OF HOMELAND( PURITY

| CUSTODY RECEIPT lor
SEIZED PROPERTY and EVIDENCE

Handbook 5200-09

No. 6156254

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. FPF No. 2. IncidentNo. |
El DEERE ISS EaIn Rb Ib Ise ellele 441
3. Investigative Case No. 4. Enforce No.
AAALAC) OODOoooOnooooo |
5, Prior Detention? 6, Date Seized (mmiddiyyyy) | 7. Time Seized (Use 24 Hrs) 8. FDIN/Misc.
Yes] NoL] _ Ifyes, DHS 6051D Noi- __ i2 1061 2618 0800
9. Sei en . ; ;
tee From Jusnn HoBBIE | 10. Entry No 11. Seal or Other ID rs
= we . al
Address: / WE od “OUNTY Hwy = A 12. Remarks:
Sprngricey, NY (34108
t? fi a a
Telephone No. (3/5) 258 - 70/8 Ext Room L £22929
13. Send Correspondence to: |
. . 14: PROPERTY ( By Line Item) Attach DHS Form 58 if conveyance
a. Line . _ b. Description .- | c. Packages d. Measurements e. Est. Dom.
Item No. Number Type Qty. UM Value
- $
tu.) Apre Far L EA
$
$
¢
$
$
a $
“45, Seizing Officer J fy ag oe ¢ .
Shh Patrick MP Onc. x le ft OF 12, 06) 2018
- Print Name Signature Date
16. ACCEPTANCE / CHAIN OF CUSTODY
a. Line b. Description c. Print d. Signature e. Date
Item No. * Name/Title/Organization
/ TIC i
il tA arr J Wife ik H Js t if ie aloh i
io¢ | ef af a“ i -
24 hn 4 Jy snmicr/eo [as a bf o[ rex
RECEIVED
SEP 17 2020
CBP-FP&F
CrrAnPEAHT HY

 

 

 

DHS Form 6051A Continuation Sheet Attached? Yes [,] No L1

 

 

DHS retains original
Previous editions are obsolete

DHS Form

6051S (08/09)
Case 3:19-cr-00285-TJM Document 40 Filed 09/18/20 Page 6 of 6

© CDEPARTMENT OF HOMELAND (PURITY

_ CUSTODY RECEIPT for
SEIZED PROPERTY and EVIDENCE

Handbook 5200-09

“No. 6156252

 

1. FPF No.

3, Investi gative Case No.

 

PP WEDRRH ESSE bth)

2. Incident No.

4, Enforce No.

RIDDIEISIelelldlelvb Ja

 

 

 

 

 

Address: 147 _Coonty Hwy ZIA
SPRINGFIELD, NY [3468

 

 

 

 

| [Alyitol(zifel AICI CCAS L
5. Prior Detention? 6. Date Seized (mm/ddlyyyy) 7. Time Seized (Use 24 Hrs) | 8. FDIN/Misc.
YesC] NoO]_ _sifyes, DHS 6051D No,__ 121061 201g ABOO
9, Seized From: | 10. Entry No. 11. Seal or Other ID Nos.
Name: JDSTIN: (OEBIE.
12. Remarks:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ [Telephone No.(3/5) <5é- /O/8 Ext: F a Not
13. Send Correspondence to:
14; PROPERTY ( By Line Item) Attach DHS Form 58 if conveyance
a. Line b. Description c. Packages: d. Measurements e. Est. Dom.
Item No. Number Type Qty. UM Value
~] : $
[S| leere Pad eA
; $
|
{ v $
f
‘| $
. \ $
$
15. Seizing Officer op) aa. op ;
SM PATRICK i I Dawa DD KM 1g etn d My CF 12,0) 2018
Print Name Signature Date
16. ACCEPTANCE / CHAIN OF CUSTODY
a. Line b. Description c. Print d. Signature e. Date
Item No. . Name/Title/Organization
< a4 Oto, MP fas aides j i 3 ! A / ¢
im el rw enre/eh/ In rs 2 fofvrr
RECEIVED
| SEP 1 7 2029
DHS Form 6051A Continuation Sheet Attached? Yes [_] No [] CBP-FP&F

 

DHS retains original
Previous editions are obsolete

CHAMPLAIN, NY
DHS Form 6051S (08/09)

 
